Case: 1:18-cv-00931-CAB Doc #: 54 Filed: 05/03/19 1 of 17. PageID #: 2785




                           UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION



  JOHN JENNINGS, Individually and on          )      LEAD CASE NO. 1:18CV931
  behalf of all others similarly situated,    )
                         Plaintiff,           )      JUDGE CHRISTOPHER A. BOYKO
                                              )
                vs.                           )      FINAL ORDER AND JUDGMENT
                                              )
  FAIRMOUNT SANTROL                           )
  HOLDINGS, INC., et al.,                     )
                   Defendants.                )


  CHRISTOPHER A. BOYKO, J.:

         This matter comes before the Court upon Lead Plaintiffs’ Motion for Final Approval

  of Settlement, Final Certification of the Settlement Class and Approval of Award of

  Attorneys’ Fees and Expenses. (ECF DKT #42).

                                    I. BACKGROUND

         On December 11, 2017, Fairmount Santrol entered into an Agreement and Plan of

  Merger, providing that Fairmount Santrol would merge into Unimin Corporation with

  Fairmount Santrol surviving as a direct wholly-owned subsidiary of Unimin. Unimin would

  become the parent holding company for the “Combined Company” and Fairmount Santrol

  stockholders would become owners of 35% of the Combined Company’s (“Covia”) common
Case: 1:18-cv-00931-CAB Doc #: 54 Filed: 05/03/19 2 of 17. PageID #: 2786



  stock and would receive approximately $0.74 per share of Fairmount Santrol common stock.

         On April 18, 2018, Fairmount Santrol filed a proxy statement with the SEC. The

  proxy statement summarized the Merger Agreement; provided an account of the events

  leading up to the execution of the Merger Agreement; stated that the Fairmount Santrol board

  of directors determined that the merger was in the best interest of the stockholders; and

  summarized the valuation analyses and fairness opinion by the financial advisor, Wells Fargo

  Securities, LLC. A special Stockholder Meeting was scheduled for May 25, 2018, at which

  Fairmount Santrol stockholders would vote on the proposed Merger.

         On April 24, 2018, Plaintiff John Jennings, an asserted owner of 1,000 shares of

  Fairmount Santrol stock, filed a putative Class Action lawsuit in this Court for alleged

  violations of the Securities Exchange Act of 1934 with respect to disclosures on a

  Registration Statement seeking approval from Fairmount shareholders for the proposed

  acquisition of the company by Unimin Corporation. The Complaint and subsequent

  Complaints initiated by Jorge O. Chabrier Rosello, Barry Schneider, Jeffrey Fitzgibbon and

  Melvyn Klein (District of Delaware) were brought pursuant to the Private Securities

  Litigation Reform Act, 15 U.S.C. § 78u-4 (“PSLRA”).

         On May 2, 2018, Plaintiff Jennings filed a Motion for Preliminary Injunction to enjoin

  the May 25, 2018 shareholder vote until Defendants disclosed material information allegedly

  omitted from the Proxy Statement.

         On May 14, 2018, counsel for Jennings, Rosello, Schneider and Fitzgibbon entered

  into a Memorandum of Understanding (“MOU”) with counsel for Defendants Fairmount

  Santrol and the individual Fairmount directors setting forth an agreement for the


                                                -2-
Case: 1:18-cv-00931-CAB Doc #: 54 Filed: 05/03/19 3 of 17. PageID #: 2787



  dissemination of additional information to the stockholders addressing the disclosure

  deficiencies. On May 15, 2018, Fairmount filed a Form 8-K with the SEC which

  substantially mooted the claims in Plaintiffs’ Complaints and also mooted the need for

  injunctive relief. All the pending Preliminary Injunction Motions were withdrawn.

         On May 25, 2018, at a special meeting of the stockholders of Fairmount Santrol, the

  holders of the majority of the outstanding shares of Fairmount Santrol voted to approve the

  Merger, effective June 1, 2018. Nearly 80% of the outstanding shares entitled to vote

  participated in the May 25, 2018 vote and over 99% of that number voted in favor of the

  Merger.

         On June 7, 2018, the Court entered an Order consolidating the Jennings, Rosello,

  Schneider, Fitzgibbon and Klein actions under Lead Case No. 1:18CV931.

         On July 9, 2018, the Court entered an Order appointing Jennings, Schneider and

  Fitzgibbon as Lead Plaintiffs pursuant to the PSLRA, and approved Monteverde & Associates

  and Levi & Korsinsky as Class Counsel and Karon LLC as Liaison Counsel.

         Lead Plaintiffs pursued discovery in furtherance of the terms of the MOU. Class

  Counsel reviewed publicly-available documents related to the Merger and non-public

  documents provided by Defendants and Wells Fargo. Class Counsel also took the depositions

  of Matthew LeBaron, the former chairman of the board of Fairmount Santrol, and of a

  representative of Wells Fargo, Fairmount Santrol’s financial advisor.

         On November 9, 2018, the parties entered into a Stipulation of Settlement (ECF DKT

  #30-3), concluding among other matters, that the Supplemental Disclosures provided

  Fairmount Santrol’s stockholders with material information that cured the disclosure


                                               -3-
Case: 1:18-cv-00931-CAB Doc #: 54 Filed: 05/03/19 4 of 17. PageID #: 2788



  deficiencies, misstatements, and/or omissions forming the basis for the Lawsuit(s), and

  permitted Fairmount Santrol’s stockholders to make a materially fully informed decision with

  respect to the Merger. The Stipulated Settlement defined the Settlement Class as: consisting

  of all record and beneficial holders of Fairmount Santrol’s common stock, their

  respective successors in interest, successors, predecessors in interest, predecessors,

  representatives, trustees, executors, administrators, heirs, assigns or transferees,

  immediate and remote, and any person or entity acting for or on behalf of, or claiming

  under, any of them, and each of them, together with their predecessors and successors

  and assigns, who held Fairmount Santrol common stock at any time between and

  including December 11, 2017 and June 1, 2018, but excluding the Defendants, their

  subsidiary companies, affiliates, assigns, and members of their immediate families, as

  the case may be (the “Settlement Class”).

         The parties agreed to the Release of all claims of any nature against any Released

  Persons that would be related to disclosures or concerning the decision to enter into the

  Merger, but specifically excluding: (a) the right to enforce the Settlement; (b) the right of any

  member of the Settlement Class to pursue any properly perfected claims for appraisal

  pursuant to 8 Del. C. § 262; and (c) any claims under federal securities laws that do not arise

  out of, or relate to, the Merger, the Merger Agreement, the transactions contemplated

  thereby, any statements regarding the Merger, the Merger Agreement, the Proxy Statement, or

  any other disclosures (including the adequacy and completeness of such disclosures) or the

  Supplemental Disclosures. (Emphasis added).

         On November 26, 2018, the Court issued an Order (ECF DKT #31) preliminarily


                                                 -4-
Case: 1:18-cv-00931-CAB Doc #: 54 Filed: 05/03/19 5 of 17. PageID #: 2789



  approving the Settlement and preliminarily certifying the non-opt-out class. The Court also

  scheduled a Final Settlement Hearing; authorized first-class U.S. Mail service of Notice to

  members of the Settlement Class; ordered proper notice upon the appropriate official of each

  State in which a member of the Settlement Class resides and upon the Attorney General of the

  United States in compliance with the Class Action Fairness Act, 28 U.S.C. § 1715, et seq.;

  and set a schedule for filing objections and written intentions to appear at the Hearing.

         The Final Settlement Hearing was held on April 26, 2019. One individual, Thomas

  Marc Vinson, filed a timely Notice of Intention to Appear. (ECF DKT #37). Vinson also

  filed his Objections to Plaintiffs’ Motion to Certify the Class under Fed.R.Civ.P. 23(b)(1) and

  23(b)(2). (ECF DKT #43). The parties, through counsel of record, presented their arguments

  in support of the Settlement. Vinson, who was the only person to file any objection and

  intention to appear at the Hearing, was given the opportunity to present testimony and oral

  argument through retained counsel.

                                    II. OBJECTIONS

         In his written filing, Vinson states that he “objects only to the extent that his

  individual claims for monetary damages are precluded by the parties’ stipulation of

  settlement.” (ECF DKT #43 at 1). In his Declaration (ECF DKT #43-1), Vinson states that

  he owned a substantial amount of Fairmount Santrol common stock which was converted to

  Covia Holdings common stock in June of 2018. Vinson further declares that, for four days

  following the close of the Merger, he was not provided with marketable shares, was unable to

  trade his Covia shares and lost well over a hundred thousand dollars of value in his Fairmount

  Santrol common stock and options contract holdings. (Id. at ¶¶ 5-6). Vinson contends that


                                                 -5-
Case: 1:18-cv-00931-CAB Doc #: 54 Filed: 05/03/19 6 of 17. PageID #: 2790



  the “combination of pre-merger nondisclosures, perilously late disclosures, and questionable

  managerial choices before and immediately after June 1, 2018, caused weeks of conflicting

  and contradictory guidance to [his] brokers from the [Options Clearing Corporation]

  regarding the value and processing of ‘new’ CVIA adjusted options.” (Id. at ¶ 8). The

  material misrepresentations occasioned the various Class Action lawsuits and drove the

  market price for Covia Holdings down, resulting in his substantial monetary losses.

  (Objections, ECF DKT #43 at 4-5). Vinson also objects to the decision of the Lead Plaintiffs

  to abandon the money damages claims in their Complaints in exchange for attorney fees. (Id.

  at 3). The mandatory nature of the proposed Settlement Class deprives Vinson of his right to

  opt out and initiate his own action against Defendants for their wrongdoings. (Id. at 6).

         At the Final Settlement Hearing, Vinson testified that he owned 30,000 shares of

  Fairmount Santrol common stock in December of 2017; by May of 2018, he owned 10,000

  more; and by June 1, 2018, he added 10,000 more, plus a significant number of options. He

  testified that he could not trade his shares on June 1, 2018; the shares were not credited to his

  brokerage accounts. He insists that he did not have “marketable title” until June 5, 2018.

  According to Vinson, the Supplemental Disclosures added little. He thought the information

  was adequate to justify holding onto the shares through June 1; however, in hindsight, the

  additional Disclosures were adequate but incomplete in several ways, as to the cash

  compensation, the capitalization of the Combined Company and the financial status of

  Unimin, among other missing data. When asked on direct examination what he would have

  done if he had marketable shares on June 1, 2018, Vinson answered that he would have held

  them. But as they declined, he would have “lightened” his position considerably.


                                                 -6-
Case: 1:18-cv-00931-CAB Doc #: 54 Filed: 05/03/19 7 of 17. PageID #: 2791



         Vinson’s counsel, Daniel Shimko, argued that Vinson and the absent shareholders are

  entitled to the right to bring suit. The Settlement and Release unfairly deprives them of their

  due process rights because every claim against Fairmount Santrol for any conduct happening

  before June 1 is barred. The Lead Plaintiffs’ decision to abandon their monetary damages

  claims does not adequately represent Vinson’s wishes. The new Covia stock was issued

  under a cloud of litigation and the stock took some time to reflect the effect of the omitted

  additional disclosures. Attorney Shimko posited the theory that the 99% favorable

  shareholder vote demonstrates that no one cared what the Supplemental Disclosures were. If

  the Supplemental Disclosures were meaningful, Attorney Shimko opines that there would

  have been fewer votes in favor of the Merger.

                             III. ANALYSIS AND FINDINGS

         Upon consideration of the briefs, sworn testimony, documentary exhibits and oral

  arguments in the above-captioned matter, the Court finds that the Objections of Thomas Marc

  Vinson do not warrant disapproval of the Settlement.

         At the outset, the Court holds Vinson to the knowledge and education he possesses,

  that is, to the extent that he possesses a Bachelor’s Degree, a Master’s Degree and a Ph.D.

  The Court also notes that Vinson is a sophisticated and substantial stockholder.

         Vinson admits that he received the Proxy Statement, that he participated in the May

  25, 2018 vote and voted for the Merger. Vinson conducted his own investigation, including

  telephone calls to his brokers and to Covia investment relations.

         The Proxy Statement received by all shareholders cautions: “The market price of the

  combined company common stock following the closing of the Merger could be volatile and


                                                 -7-
Case: 1:18-cv-00931-CAB Doc #: 54 Filed: 05/03/19 8 of 17. PageID #: 2792



  Fairmount Santrol Stockholders could lose all or part of their investment” and “the market

  price of the combined company common stock following the closing of the Merger ... could

  be subject to wide fluctuations in response to various factors, some of which are beyond the

  combined company’s control.”

         Vinson is not a registered owner of Fairmount Santrol (now Covia) shares. The Covia

  shares were made available to his nominees, his brokers, on the next business day (Monday,

  June 4, 2018) following the completion of the Merger. Lead Plaintiffs pointed out at the

  Hearing that on June 1, 2018, 130,000 shares of Covia stock were traded on the New York

  Stock Exchange. Vinson’s claimed inability to trade is the result of his own investment

  strategy, that is, his own choice to trade and invest through a broker or brokers. Vinson

  admits that he is a Covia shareholder as of June 1, 2018. He has chosen to hold the Covia

  shares for months after the dates that his brokerage accounts were credited with his shares.

         There was no delay caused by the issuance of the Supplemental Disclosures obtained

  through the negotiations between Lead Plaintiffs and Defendants. The stockholder vote went

  forward as scheduled on May 25, 2018. The Merger closed on time. The shares were

  converted from Fairmount Santrol to Covia on June 1, 2018.

         Vinson has not demonstrated that his rights as a Covia shareholder and/or his potential

  claims against Covia are released by the Stipulated Class Action Settlement. His alleged

  monetary losses fall outside the Class time period (between and including December 11, 2017

  and June 1, 2018).

          A Rule 23(b)(2) “non-opt-out” class presumes a homogenous class. Vinson has failed

  to make a sufficient showing of individualized issues as to liability or remedy so as to


                                                -8-
Case: 1:18-cv-00931-CAB Doc #: 54 Filed: 05/03/19 9 of 17. PageID #: 2793



  overcome the presumption. He has not shown that his position is so distinguishable from

  other class members to justify denying approval of the stipulated settlement terms.

         A “non-opt-out” class is particularly appropriate when injunctive relief is the primary

  relief sought. Lead Plaintiffs alleged monetary loss in their Complaints in order to

  sufficiently plead their Securities Violations Claims. Money would not have benefitted the

  Class Members to the extent that informative and corrective Supplemental Disclosures did. It

  is not so much that Lead Plaintiffs abandoned their monetary relief; rather, they reached an

  arm’s length compromise of their claims with Defendants.

         Pursuant to the Stipulation of Settlement, Defendants agreed not to oppose Lead

  Plaintiffs’ application for attorneys’ fees and expenses in a sum not to exceed $320,000.00.

  Lead Plaintiffs set forth their counsel’s vigorous advocacy and discovery efforts, resulting in

  Defendants’ providing the Supplemental Disclosures prior to the stockholder vote. The

  Supplemental Disclosures granted Fairmount Santrol stockholders the ability to value the

  Company, further understand the Wells Fargo analysis and independently determine whether

  the Merger consideration was equitable.

         The payment of attorneys’ fees and expenses for this work will come entirely from

  Defendants. The amount sought is within the range of fee awards approved in similar

  securities lawsuits. Reviewing the lodestar calculation, the requested fee is slightly less, yet

  is inclusive of expenses. Aside from Vinson, no Class Member objected to the Class Action

  Settlement which outlined the upper limit of the attorneys’ fees requested. Moreover, the

  Court notes that Vinson objects to the fact that the Class is obtaining only non-monetary relief

  while Class Counsel and Liaison Counsel would be recovering fees and expenses in the


                                                 -9-
Case: 1:18-cv-00931-CAB Doc #: 54 Filed: 05/03/19 10 of 17. PageID #: 2794



  hundreds of thousands of dollars. However, Vinson offers no opposition to the services

  provided by Class Counsel and Liaison Counsel nor to the hourly rates charged.

         Vinson contends that his Due Process rights and those of the absent shareholders are

  being denied by this Settlement. However, it is well-settled that constitutional rights can be

  waived. Not one other shareholder has come forward to ask the Court to protect his or her

  Due Process rights. Moreover, neither Vinson nor his counsel has clearly articulated what his

  claims are, against whom, and how the Release bars his pursuit of those potential claims. The

  Court finds that Vinson’s “shotgun” approach prevents the Court and the parties from

  addressing his objections with any clarity. His complaints are vague and only tenuously

  related to the Settlement. He alleges general mismanagement, but by whom and of what

  nature? In the Court’s view, Vinson’s disputes are more appropriately with his brokers as to

  any delay or inability to trade his significant holdings, or simply a matter of the vehicle he

  chose to hold and trade stock.

         In sum, the Objections put forth by Thomas Marc Vinson do not legitimately

  challenge the fairness, reasonableness and adequacy of the Class Action Settlement.

         IT IS THEREFORE ORDERED as follows:

         1. Unless otherwise defined in this Order and Final Judgment, all capitalized terms

  shall have the meanings set forth in the Stipulation of Settlement. (ECF DKT #30-3).

         2. The Notice of Proposed Settlement of Class and Derivative Action and Hearing

  (the “Notice”) has been provided to the Settlement Class pursuant to and in the manner

  directed by the Preliminary Approval Order. Proof of the mailing of the Notice was filed with

  the Court and a full opportunity to be heard has been afforded to all parties to the Action, the


                                                -10-
Case: 1:18-cv-00931-CAB Doc #: 54 Filed: 05/03/19 11 of 17. PageID #: 2795



  Settlement Class, and other persons interested in the Settlement. The Court determines that

  the Notice provided to members of the Settlement Class constituted the best notice practicable

  under the circumstances, constituted due and sufficient notice of the Action, the Settlement,

  and the matters set forth in said Notice to all persons entitled to receive notice, and fully

  satisfied the requirements of due process and Federal Rule of Civil Procedure 23. The Court

  further determines that all members of the Settlement Class are bound by this Order and Final

  Judgment. Defendants further caused to be served on the United States Attorney General and

  all State Attorneys General notice pursuant to the Class Action Fairness Act of 2005, 28

  U.S.C. § 1711 et seq. (“CAFA”), and the form and manner of that notice is determined to be

  in full compliance with CAFA.

         3. Based on the record in the Action, the Court finds that each of the provisions of

  Federal Rule of Civil Procedure 23 has been satisfied and that the Action has been properly

  maintained according to the provisions of Federal Rules of Civil Procedure 23(a), 23(b)(1),

  and 23(b)(2). Specifically, the Court finds that (a) the Settlement Class is so numerous that

  joinder of all members is impracticable; (b) there are questions of law and fact common to the

  Settlement Class; (c) the claims of Lead Plaintiffs as representative plaintiffs are typical of the

  claims of the Settlement Class; (d) Lead Plaintiffs and Class Counsel have fairly and

  adequately protected and represented the interests of the Settlement Class; (e) prosecution of

  separate actions by individual members of the Settlement Class Members would create a risk

  of inconsistent or varying adjudications that would establish inconsistent standards of conduct

  for the Defendants; and (f) Defendants have acted on grounds that generally apply to the

  Settlement Class.


                                                 -11-
Case: 1:18-cv-00931-CAB Doc #: 54 Filed: 05/03/19 12 of 17. PageID #: 2796



         4. The Action is finally certified as a non-opt-out class action, pursuant to

  Federal Rules of Civil Procedure 23(a), 23(b)(1), and 23(b)(2), on behalf of a class consisting

  of any and all record and beneficial holders of Fairmount Santrol common shares, their

  respective successors in interest, successors, predecessors in interest, predecessors,

  representatives, trustees, executors, administrators, heirs, assigns or transferees, immediate

  and remote, and any person or entity acting for or on behalf of, or claiming under, any of

  them, and each of them, together with their predecessors and successors and assigns, who

  held Fairmount Santrol common shares at any time between and including December 11,

  2017 and June 1, 2018, the date on which the Merger was consummated, but excluding

  Defendants, their subsidiary companies, affiliates, assigns, and members of their immediate

  families, as the case may be (the “Settlement Class”). Further, Lead Plaintiffs and the law

  firms of Karon LLC (“Liaison Counsel”), and Levi & Korsinsky LLP and Monteverde &

  Associates PC (together, “Class Counsel”) have fairly and adequately represented the

  interests of the Settlement Class in enforcing their rights in the Action and are finally certified

  as Settlement Class representatives and Class Counsel, respectively.

         5. The Settlement is found to be fair, reasonable, adequate, and in the best

  interests of the Settlement Class, and is approved pursuant to Federal Rule of Civil

  Procedure 23(e). The parties to the Stipulation are authorized and directed to comply with

  and to consummate the Settlement in accordance with its terms and the Clerk is directed to

  enter and docket this Order and Final Judgment in the Action.

         6. The Action, the claims asserted therein and the Released Claims (as defined below)

  are dismissed with prejudice as to all Defendants in the Action and against all members of


                                                 -12-
Case: 1:18-cv-00931-CAB Doc #: 54 Filed: 05/03/19 13 of 17. PageID #: 2797



  the Settlement Class and, except as otherwise provided in the Stipulation and in paragraph 12

  below, without the award of any damages, costs or fees, or the grant of any further relief.

         7. As of the Effective Date, Lead Plaintiffs and all members of the Settlement Class

  will be deemed to have fully, finally and forever released, settled and discharged all claims of

  every nature and description whatsoever, against any of the Released Persons (defined

  below), that have been or could have been asserted in any court, tribunal, or proceeding

  (including but not limited to any claims arising under federal, state, or common law, including

  the federal securities laws and any state disclosure law), by or on behalf of Lead Plaintiffs or

  any member of the Settlement Class in his, her, or its capacity as a Fairmount Santrol

  stockholder (the “Releasing Persons”), related to any disclosures (or lack thereof) to

  Fairmount Santrol’s stockholders concerning the Merger and any fiduciary-duty claims

  concerning the decision to enter into the Merger, in any forum, including individual, direct,

  class, derivative, representative, legal, equitable, or any other type or in any other capacity,

  whether state or federal, common law, or statutory, including, without limitation, claims

  under the federal securities laws (the “Released Claims”); provided, however, for the

  avoidance of doubt, the Released Claims shall not include (i) the right to enforce the

  Settlement; (ii) the right of any member of the Settlement Class to pursue any properly

  perfected claims for appraisal pursuant to 8 Del. C. § 262; and/or (iii) any claims under the

  federal securities laws that do not arise out of, or relate to, the Merger, the Merger

  Agreement, the transactions contemplated thereby, any statements regarding the Merger, the

  Merger Agreement, the Proxy Statement, or any other disclosures made in connection

  therewith (including the adequacy and completeness of such disclosures) or the Supplemental


                                                 -13-
Case: 1:18-cv-00931-CAB Doc #: 54 Filed: 05/03/19 14 of 17. PageID #: 2798



  Disclosures.

         For purposes of this Order and Final Judgment, each of following persons or entities

  is a “Released Person,” and collectively, they are “Released Persons”: Jenniffer D. Deckard,

  Matthew F. LeBaron, William E. Conway, Michael G. Fisch, Charles D. Fowler, Stephen J.

  Hadden, Michael C. Kearney, William P. Kelly, Michael E. Sand, Lawrence N. Schultz and

  Fairmount Santrol Holdings Inc. (now known as Bison Merger Sub I, LLC), and each of their

  respective past or present family members, spouses, heirs, trusts, trustees, executors, estates,

  administrators, beneficiaries, distributees, foundations, agents, employees, fiduciaries,

  partners, control persons, partnerships, general or limited partners or partnerships, joint

  ventures, member firms, limited liability companies, corporations, parents, subsidiaries,

  divisions, affiliates, associated entities, stockholders, principals, officers, managers, directors,

  managing directors, members, managing members, managing agents, predecessors,

  predecessors-in-interest, successors, successors-in-interest, assigns, financial or investment

  advisors, advisors, consultants, investment bankers, funding sources, entities providing any

  fairness opinion, underwriters, brokers, dealers, lenders, commercial bankers, attorneys,

  personal or legal representatives, accountants, insurers, coinsurers, reinsurers and associates.

         8. Defendants, including any and all of their respective successors in interest,

  predecessors, representatives, trustees, executors, administrators, heirs, assigns or transferees,

  immediate and remote, and any person or entity acting for or on behalf of, or claiming under

  any of them, and each of them, forever release Lead Plaintiffs, Class Counsel and the

  members of the Settlement Class from any and all claims arising out of or relating to the filing

  and prosecution of the Action and any Released Claims; provided, however, that the Release


                                                  -14-
Case: 1:18-cv-00931-CAB Doc #: 54 Filed: 05/03/19 15 of 17. PageID #: 2799



  shall not include the right of Defendants to enforce the terms of the Settlement.

         9. The Releasing Persons shall waive and relinquish, to the fullest extent permitted by

  law, the provisions, rights and benefits of any state, federal or foreign law or principle of

  common law, which may have the effect of limiting the release set forth above. This shall

  include a waiver by the Releasing Parties of any rights pursuant to Section 1542 of the

  California Civil Code (or any similar, comparable, or equivalent provision of any federal,

  state, or foreign law, or principle of common law), which provides:

         A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE
         CREDITOR DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER
         FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
         KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS
         OR HER SETTLEMENT WITH THE DEBTOR.

         Plaintiff acknowledges, and the members of the Class shall be deemed by operation of

  the entry of the Final Order and Judgment approving the Settlement to have acknowledged,

  that the waiver was separately bargained for, is an integral element of the Settlement, and was

  relied upon by each and all of the Defendants in entering into the Settlement.

         10. Lead Plaintiffs and all members of the Settlement Class, and any of them, and

  anyone acting on their behalf, are barred and enjoined from commencing, prosecuting,

  instigating or in any way participating in the commencement or prosecution of any action

  asserting any Released Claims, either directly, representatively, derivatively, or in any other

  capacity, against any Released Party.

         11. Neither the Stipulation, the Settlement, this Order and Final Judgment, nor any

  negotiation had, act performed, or document executed pursuant to or in furtherance of the

  Stipulation or the Settlement (a) is or may be deemed to be, or may be used or construed as, a


                                                 -15-
Case: 1:18-cv-00931-CAB Doc #: 54 Filed: 05/03/19 16 of 17. PageID #: 2800



  presumption, concession or admission of, or evidence of, the validity or lack of validity of

  any

  Released Claims or any wrongdoing or liability of Defendants or a waiver of any applicable

  statute of limitations; (b) is or may be deemed to be, or may be used or construed as a

  presumption, concession or admission of, or evidence of, any fault, liability or wrongdoing as

  to any facts or claims that have been or might be alleged or asserted in the Action, or any

  other action or proceeding that has been, will be, or could be brought in relation to the

  Released Claims, the Merger, the Merger Agreement, the Proxy Statement, or any other

  negotiation, deliberation, or action taken or contemplated with regard to any proposal

  concerning these matters, nor may they nor any of them or any portion of them be interpreted,

  construed, deemed, invoked, offered, or received in evidence or otherwise used by any person

  in the Action, or in any other action or proceeding, whether civil, criminal or administrative,

  for any purpose other than as expressly provided. Notwithstanding the foregoing, any of the

  Released Persons may file the Stipulation or any judgment or related order of the Court in any

  action to enforce the provisions of the Stipulation or in any action that may be brought against

  them, in order to support any and all defenses or counterclaims based on res judicata,

  collateral estoppel, release, good-faith settlement, judgment bar or reduction, or any other

  theory of claim preclusion or issue preclusion, or similar defense or counterclaim.

         12. Class Counsel are awarded attorneys’ fees and expenses in the amount of

  $320,000.00, which sum the Court finds to be fair and reasonable and which shall be

  paid to Class Counsel in accordance with the terms of the Stipulation.

         13. The effectiveness of this Order and Final Judgment and the obligations of Lead


                                                -16-
Case: 1:18-cv-00931-CAB Doc #: 54 Filed: 05/03/19 17 of 17. PageID #: 2801



  Plaintiffs, Class Counsel, the Settlement Class and the Defendants under the Settlement shall

  not be conditioned upon or subject to the resolution of any appeal that relates solely to the

  issue of the application for an award of attorneys’ fees and expenses.

         14. The Court further ORDERS that all other relief is denied and that this Order and

  Final Judgment disposes of all the claims as to all the parties in the Action.

         15. Without affecting the finality of this Final Order and Judgment, the Court retains

  and reserves jurisdiction over all matters relating to the interpretation, administration,

  implementation, effectuation and enforcement of the Stipulation and the Settlement.

         16. In the event that this judgment does not become “Final” in accordance with

  paragraph 6 of the Stipulation, then the judgment shall be rendered null and void to the extent

  provided by the Stipulation and this Order and Final Judgment shall be vacated. In such

  event, all orders entered in connection with the Settlement shall be null and void and the

  Settlement Class shall be decertified. In such event, the Action shall return to its status prior

  to execution of the MOU.

         IT IS SO ORDERED.


                                         s/ Christopher A. Boyko
                                         CHRISTOPHER A. BOYKO
                                         United States District Judge
  Dated: May 3, 2019




                                                 -17-
